' ` ' ' ` building code enforcement,
: ZONING: City may extend subdivision regulations and _ . _
§i§ir:il;:: zoning controls, two miles beyond city limits where county zoning regulations are in

effect. Minn. Stat. §§ 16B.62, 16B.72, 462.357, 462.358 (1994).

59a-32
(Cr. Ref. 593»9, 125a-66)

August 18, 1995

John Wenker Steven Anderson

Assistant County Attorney City Attomey, City of Milaca
Mille Lacs County Courthouse Amold, Anderson, & Dove
635 2nd Street SE 501 Soutli Fourth Street
Milaca, MN 56353 Princeton, MN 55371

Dear Messi's. Wenker and Anderson:
In your joint letter to the Oft“ice of the Attorney General, you set forth the following:
FACTS

In 1972, Mille Lacs County adopted a Developrr:ent Cod', which included a
zoning ordinance In 1978, the City of Milaca adopted :i subdivision ordinance
which was extended to include the two mile radius of unincorporated area
extending around the city limits, pursuant to Minn. Stat. §462.358, subd. Ia.
The Mille Lacs County zoning ordinance zones this two mile radius as an
Agricultural Preservation District which requires a 300 foot minimum lot width.
The City of Milaca’s zoning ordinance allows for a lot width of less than
300 feet.

Mille Lacs County has not adopted the state building code, but does issue land
use permits before permitting construction The City of Milaca has adopted the
state building code.

A situation has arisen where a developer wants to subdivide land within the two
mile radius ot Milaca’s city limits. The proposed lots would be less than the
300 foot minimum required by Mille Lacs County’s zoning ordinance, but would
meet the requirements of the City of Milaca’s subdivision and zoning ordinances

You then ask substantially the following questions:

QUESTION ONE

In the two-mile zone, does Mille Lacs County’s or the Cin of Milaca’s zoning
ordinance control in the subdivided area?

--.®oos

`Messrs. Wenker and Anderson
Page 2
August 18 , 1995

OPINION
In our opinion, while the city’s subdivision regulation and plat-approval authority control
subdivision approval in the area at issue, it is the county’s zoning controls which apply.
A. Subdivision Regglations
Milaca extended its subdivision ordinance pursuant to Minn. Stat. §462.358, subd. 1a

(1994) which provides:

A municipality may by resolution extend the application of its subdivision
regulations to unincorporated territory located within two miles of its limits in
any direction but not in a town which has adopted subdivision regulations . . .

(Emphasis added)

Subdivision la gives a city the authority to extend subdivision regulations into an
unincorporated territory not covered by town regulations, even though it may already be
covered by county subdivision regulations. Minn. Stat. § 462.358 does not require a city to
defer to the county ordinance if the county and city subdivision ordinances conflict. This
ofi'rce has previously opined that where a city has exercised subdivision control pursuant to
Minn. Stat. §462.358, county subdivision regulations otherwise operative in the two mile
radius are superseded by city regulations Op. Atty. Gen. 59a-32. Dec. 1, 1972.

Subdivision regulations adopted pursuant to Minn. Stat. §462.358. subd. 1a may
establish standards. requirements and procedures for the review and approval or disapproval
of subdivisions Minn. Stat. § 462.358. subd. 3b provides that subdivision regulations must
include preliminary and final review of subdivision applications provisions. and the
coordination of such review is to occur with affected political subdivisions 'I`lieret`ore. the
subdivision ordinance adopted b_v Milaca must have a provision whereby applications for
review of proposed subdivisions in the two mile radius will be coordinated with the counry.

which is a political subdivision I‘lowever. this requirement of coordination between the city

Messrs. Wenker and Anderson
Page 3

August 18 , 1995

and the county does not mean that any agreement needs to be reached concerning such
application

The county may enforce subdivision controls within the two mile zone only if the city
chooses not to, and there are no applicable town subdivision regulations Op. Atty. Gen. 59a-
32, Nov. 4, 1977. Inasmuch as your letter makes no mention of town subdivision regulations
we assume that there are none. 'I'hus, the city’s subdivision regulations would control the area
to the exclusion of the county’s subdivision regulation.

B- Z&ni_m’.

Notwithstanditig the city’s authority over subdivision regulations it is our view that
Mille Izics County’s zoning ordinance applies within the two mile zone of unincorporated
ten'itory, including areas already subdivided. Minn. Stat. § 462.357 (1994) provides that:

A city may by ordinance extend the application of its zoning regulations to

unincorporated territory located within two miles of its limits in any direction,
but not in a cBngg or town which has adopted zoning regulations . . .

(Empliasis added).

This provision differs from its counterpart relating to subdivisions in Minn. Stat. § 462.358
quoted above. which provides that subdivision ordinances may not be extended in any town
with subdivision ordinances The extension language relating to subdivision regulations was
part of Minn. Stat. § 462.358 as enacted in 1965. Minn. Stat. § 462.357 was also enacted in
1965. however, the provision permitting zoning regulations to be extended was added in a
1969 amendment g Act of May 22. 1965. cli. 670. §§ 7-8. 1965 Minn. Laws 1000-1003;
Act of April 30. 1969. ch. 259. § l. 1969 Minn. Laws 402. 'l`hat amendment expressly
precluded extension or enforcement of city zoning regulations in unincorporated areas covered

by town or gounty zoning. The same limitation exists presently.

_Messrs. Wenker and Anderson

Page 4
August 18, 1995

Municipal authority to enact and enforce zoning ordinances is limited to the power
granted by the legislature. Costley v. Caromin House, Inc., 313 N.W.Zd 21, 27
(Minn. 1981). A municipality is not allowed to exceed the limitations imposed on it by the
embling legislation I_d_._ at 27. Since the enabling legislation at issue here expressly provides
that a municipality may extend its zoning ordinance into the two miles of unincorporated
territory gn_i_y if neither the county nor town has not adopted zoning regulations, it seems clear
that the Mille Lacs County zoning ordinance controls in the entire area surrounding Milaca,
including the subdivided areas. However, the Milaca subdivision ordinance also controls in
the two-mile area. This means that, in order for a developer to subdivide and develop land iri
the two mile region, the developer must seek approval from both the zoning authority of the
comity and the platting authority of the city.

While this result may seem less than satisfactory to developers and local governments
alike, it is nonetheless required by the plain wording of the statutes The legislature has,
however, provided an available solution for the potential problems posed by divided land use
ami development control in the two miles surrounding the city. Minn. Stat. § 462.3585 (1994)
provides for the creation of a joint board to exercise planning and land use control authority in
the two miles of unincorporated territory surrounding a municipality and to serve as the
"goveming body" and board of appeals and adjustments over the territory for land use control
purposes

QUES'i‘!ON TWO

If the answer to question one is that both zoning ordinances apply where they are
not inconsistent. in situations where they are inconsistent do the more restrictive
provisions of either the City or the County zoning ordinance control over the
other`s less restrictive provisions?

Messrs. Wenker and Anderson
Page 5
August 18, 1995

OPINION
ln light of our answer to Qii.estioti One, no response to this question is required.

QUESTION 'l`HREE

Does the City or County Building Code control iii the subdivided areas of the two
mile zone‘.?

OPINION
In our opinion, the City is authorized to extend enforcement of the State Building Code
(Code} into the two mile zone.l Absent such an extension, application of the Code in that
area depends upon the status of the county’s actions regarding the Code. Commencing iii
1977, all cities and counties were required to adopt and enforce the Code within their
jurisdictions w Act of June 2, 1977, ch. 381, § 2, 1977 Minn laws 846, 848; Op. Atty.
Gen. 59a-9, February 14, 1979. The 1977 law also provided that a city could extend its
enforcement of the Code up to two miles from the city limits. The operative language, now

contained in Minn. Stat. § 16B.62 (1994) provides:

A city may by ordinance extend the enforcement of the code to contiguous
unincorporated territory not more than two miles distant from its corporate limits
in any direction. . . . After the extension, the city may enforce the code in the
designated area to the same extent as if the property were situated within its
corporate limits.

Commencing in 1979, however, persons in certain areas of non metropolitan counties were
permitted, by referendum, to reject application of the code in areas of the county "outside
horne rule charter or statutory cities or towns that adopted the building code prior to January l,
1977. . . . ” Act of May 31, 1979, ch. 287, § 2, 1979 Minn. Law:; 626; 631. SH_e__e Minn. Stat.
§ l6B.72 (1994).7- Notwithstanding the referendum, however, a city which had not adopted

 

l. We note that inasmuch as the State Bui|ding Code supersedes local codes. the question
would appear to involve application of the State Building Code rather than differing
municipal codes.

2. The Code provision relating to handicapped persons and elevator safety, however, will
continue to apply, notwithstanding the referendum results. Minn. Stat. § 163.72 (1994),
Act of May 15. 1995, ch. 166, § 3 (1995) Minn. Laws . .

 

.Messrs. Wenker and Anderson
Page 6
August 18, 1995

the code before January l, 1977 was still permitted to adopt the code voluntarily "within its
jurisdiction." §§

We assume from your statement that Mille Lacs County "has not adopted" the code,
reflects a negative result in a referendum held pursuant to that authority. Thus, pursuant to
section 16B.72, the code would not generally apply outside any cities or towns which had
adopted it prior to 1977 or voluntarily chose to adopt it subsequent to the referendum. Thus,
it might be argued that, after such a referendum, cities may not extend code application into
unincorporated territory.

However, section 16B.72 (1994) permits any municipality to choose to adopt and
enforce the Code "within its jurisdiction." Inasmuch as section l6B.62, subd. 1 (1994)
expressly allows a city to extend code enforcement two miles into unincorporated territory "to
the same extent as if the property were . . . .within its corporate litnits," the city can extend its
building code "jurisdiction" beyond its corporate limits.

Consequently, it is our view that the city is authorized to extend code enforcement into
the zone by ordinance If the city has not done so, however, the code would not at present, be
applicable in the zone, except for the provisions relating to handicapped persons and elevator
safety.

QUESTION FOUR

Which entity controls zoning and building permits within the two-mile zone in the
unsubdivided areas?

OPlNlON
As stated above. Mille Lacs County’s zoning ordinance controls in the two mile zone of
unincorporated territory. Theret`ore. the Mille Lacs County authority charged by ordinance

with responsibility for approving permits related to zoning would be responsible for that

`Messrs. Wenker and Anderson
Page 7
August 18 , l935

function in the two mile zone of unincorporated territory just as they were responsible for such
functions before the city of Milaca extended its subdivision authority.

If the city has extended enforcement of the Code into the two mile zone, the city is
responsible for the code-related permitting process. lf not, then code-related permitting would
not be in effect except for that related to handicapped persons and elevator safety.
Administration of these provisions would, it appears, remain county responsibility

We have confined our answer here to permits relating directly to local zoning or state
building code enforcement There are, of course, many other permit requirements which
might apply to particular development and building projects. §_e_e, §._g;, Minn. Stat.

§§ IOBD.345 (Watershed); 1036.221 (Wetlands); 32G.244 (Electrical Code).

Best regards,

HUBER'I` H. HUMPHREY Hl
Attorney General

KENNETH E. RASCHKE, JR.
Assistant Attomey General

(612) 297-1141

.ad&